          Case 2:21-cr-00272-JFW Document 11 Filed 07/06/21 Page 1 of 1 Page ID #:49




                                                                                         JUL - (~ 2021
                                                                                   c~rrw~.

                                    UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                           CASE NUMBER:
UNITED STATES OF AMERICA
                                               PLAINTIFF      a.~I
                                                                 ` C~'^ ~as~~~ ~~~
            V.
                                                                        WAIVER OF INDICTMENT
                                              DEFENDANT

     I~   ~~                 ~j    ~-                                                   ,the above-named defendant,
who is accused of    (,..~                                                                                 , in
                                      ---               ---           --
violation of /j G/,('C ~/;p ~~                                                                             ,being
advised of the nature of the charge,the proposed information, and of my rights, hereby waive in open court on
  ~~/~~                                 ,prosecution by indictment and consent that the proceedings maybe by
    matin rather than by indictment.
infor
                                                                                                   ~~/~-.
                                                                     J~~
Da e                     —                                           De{endant                                  L, ~~
                                                                                                                    y



Date
     ~-/~/~
                    Z
Date                                                       Before:




If the defendant does not speak English, complete the following:

I,                                              am fluent in written and spoken English and
languages. I accurately translated this Waiver of Indictment from English to
for defendant                                            on this date.



Date                                                                 Interpreter




CR-57(06/14)                                      WAIVER OF INDIC:TbiENT
